

SECOND AMENDMENT TO THE
PIONEER NATURAL RESOURCES USA, INC.
401(k) AND MATCHING PLAN
(Amended and Restated Effective as of January 1, 2020)


THIS SECOND AMENDMENT is made and entered into by Pioneer Natural Resources USA,
Inc. (the “Company”):


WITNESSETH:


WHEREAS, the Company maintains the Pioneer Natural Resources USA, Inc. 401(k)
and Matching Plan (the “Plan”);


WHEREAS, pursuant to Section 8.3 of the Plan, the Benefit Plan Design Committee
(the “Committee”) of the Company maintains the authority to amend the Plan at
any time; and


WHEREAS, effective June 19, 2020 (the “Effective Date”), the Committee desires
to amend the Plan to provide for full and immediate vesting in any
employer-derived benefits accrued under the Plan for certain employees who are
involuntarily terminated in connection with the reduction in force at Pioneer
Natural Resources Well Services LLC.


NOW THEREFORE, the Plan is hereby amended as of the Effective Date as follows:


1. Section 5.3(w) is hereby added to the Plan as follows:


(w) Any provision of this Plan to the contrary notwithstanding, the
amounts credited to the Employer Account of a Participant who is specifically
designated by the Vice President, Human Resources of the Company as being
involuntarily terminated in connection with the reduction in force of Pioneer
Natural Resources Well Services LLC announced by the Company on June 19, 2020
shall become fully vested and nonforfeitable on the date of such involuntary
termination.


NOW, THEREFORE, be it further provided that except as provided above, the Plan
shall continue to read in its current state.


IN WITNESS WHEREOF, the Company has executed this Second Amendment this 18th day
of June 2020 to be effective as specified above.


PIONEER NATURAL RESOURCES USA, INC.






By: /s/ Tyson L. Taylor
Name: Tyson Taylor
       Title: Vice President, Human Resources

